Citation Nr: 1147220	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-36 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, claimed as being secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1965 to April 1969, including service in the Republic of Vietnam, where he engaged the enemy in combat and was decorated with a Vietnam Service Medal and the Air Medal (First Strike/Flight Award).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  A timely Notice of Disagreement from the Veteran was received by VA in December 2008.  After the Veteran was issued a Statement of the Case in November 2008 which continued the RO's denial, the Veteran perfected his appeal by filing a timely substantive appeal, via VA Form 9, in December 2008.

The Board notes that the October 2007 rating decision erroneously limited the issue on appeal to service connection for rheumatoid arthritis of the left ankle, specifically.  Nonetheless, the Board also notes that the subsequent November 2008 Statement of the Case and a September 2009 Supplemental Statement of the Case correctly consider the Veteran's service connection claim in the context of all joints in his body.  In view of the foregoing, the Board construes the Veteran's appeal to contemplate rheumatoid arthritis in general, as opposed to only the left ankle, and has considered the issue as phrased on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with rheumatoid arthritis which affects multiple joints of his body.

2.  The Veteran's rheumatoid arthritis was not shown in service or within the first post-service year, and has not been shown to have been caused by his presumed in-service exposure to herbicides or to have been caused or aggravated by any other in-service injury or illness.

CONCLUSION OF LAW

Service connection for rheumatoid arthritis may not be presumed, and the criteria for service connection for rheumatoid arthritis on a direct basis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, a letter mailed to the Veteran in June 2007 notified him of the information and evidence needed to substantiate his claim of entitlement to service connection for rheumatoid arthritis.  The letter also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claim was adjudicated for the first time in the RO's October 2007 rating decision.  Thus, notice provided to the Veteran was legally sufficient and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records and identified and pertinent VA and private treatment records have been associated with the claims file.

The Board observes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his rheumatoid arthritis.  Nonetheless, the Board finds that the scheduling of such an examination is not warranted in this case given the absence of any competent evidence that his rheumatoid arthritis is related either to his presumed herbicide exposure or in any other way to his active duty service.  38 C.F.R. § 3.159(c)(4).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases such as arthritis may be presumed if they became manifest to a degree of 10 percent disabling during the veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994). 

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).
A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Service Connection for Rheumatoid Arthritis, Claimed as Secondary to Herbicide Exposure

After thorough review of the evidentiary record, the Board finds that the Veteran is not entitled to service connection for rheumatoid arthritis, either on account of his presumed herbicide exposure during service or on a direct basis to an injury or illness incurred during service.  Although the Veteran has been diagnosed with rheumatoid arthritis which affects multiple joints in his body, there is simply no competent evidence in the record which even suggests that the Veteran's rheumatoid arthritis is etiologically related to either herbicide exposure or to any other injury or illness incurred by the Veteran during his service.

As noted in the introductory section of this decision, the Veteran's service records clearly document that he served in the Republic of Vietnam during the Vietnam War era.  As such, under 38 C.F.R. § 3.307(a)(6)(iii), he is presumed to have been exposed to herbicides during his active duty service.  Nonetheless, the Board notes that rheumatoid arthritis is not listed under 38 C.F.R. § 3.309(e) as a disorder for which service connection is to be presumed based upon herbicide exposure.  Hence, although the Veteran is presumed to have been exposed to herbicides, service connection for the Veteran's rheumatoid arthritis may not be presumed on the basis of his herbicide exposure.  

Service connection for the Veteran's rheumatoid arthritis also cannot be granted on a direct service connection basis.  In this regard, the evidence reflects that the Veteran has been diagnosed with rheumatoid arthritis; however, there is no competent evidence that the Veteran's rheumatoid arthritis is related to an injury or illness incurred during his active duty service, including his presumed exposure to Agent Orange.

The Veteran's service treatment records reflect that the Veteran was treated on one occasion for complaints of a skin disorder on his right foot which was diagnosed as cellulitis.  In January 1969, the Veteran was also treated for intermittent low back pain which had lasted for one day.  This disorder apparently resolved on its own, as subsequent service treatment records do not reflect any ongoing back complaints or treatment.  The Board also notes that an April 1969 separation examination does not reflect any subjectively reported back or other joint symptoms, and moreover, indicate that a clinical examination was grossly normal.

Post-service private and VA treatment records reflect that the Veteran began receiving medical treatment for joint pain and swelling in 1998 (almost 30 years post-service).  A September 1998 record reflects initial complaints of left ankle swelling.  An initial temporary diagnosis of gout was rendered.  After subsequent testing and evaluation of reported symptoms in the Veteran's ankles, knees, hands, wrists, fingers, and right elbow, however, the Veteran was diagnosed with rheumatoid arthritis.  Nonetheless, subsequent private treatment records through 2007 do not reflect any opinions concerning the etiology or origin of the Veteran's rheumatoid arthritis.  VA treatment records from January through June of 2008 reflect that the Veteran continued to be followed for rheumatoid arthritis.  Those records, however, also do not provide any etiology opinions.

The only etiology opinions in the record are expressed by the Veteran through various lay statements expressed in his claims submissions.  In his June 2008 Notice of Disagreement and December 2008 substantive appeal, the Veteran asserted that his rheumatoid arthritis is an autoimmune disease which he believed to be attributable to exposure to Agent Orange during his service in Vietnam.  In support of his assertion, the Veteran appears to rely upon a source entitled "Veterans and Agent Orange, Update 2004" which states that a connection between a dioxin known as Tetrachlorodibenzo-p-dioxin and human toxic effects is "biologically plausible."  Copies of relevant excerpts from the medical source cited by the Veteran have not been provided.

Nonetheless, the source cited by the Veteran is not likely to be probative as to the issue of the etiology of the Veteran's specific case of rheumatoid arthritis.  In this regard, there is nothing in the record which suggests that the opinions given in "Veterans and Agent Orange, Update 2004" were based upon a study of the Veteran's specific case of rheumatoid arthritis.

Moreover, the Board does not find that the Veteran is competent to render an opinion as to the etiology of his rheumatoid arthritis.  In addressing lay evidence and determining what, if any, probative value may be attached to it, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that veterans are competent to offer statements as to the continuity and severity of symptoms arising from his or her injuries.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In this case, the record does not reflect that the Veteran has the medical training and expertise required to be competent to provide an opinion as to the etiology of his rheumatoid arthritis.  As such, the Board does not attach probative weight to the Veteran's assertions.

Overall, the evidence does not show rheumatoid arthritis in service or within the first post-service year, or an etiological relationship between the Veteran's rheumatoid arthritis and either his presumed exposure to herbicides during service or to any other injury or illness incurred by the Veteran during his active duty service.  As the preponderance of the evidence is against the Veteran's claim of service connection for rheumatoid arthritis, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claims for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for rheumatoid arthritis, claimed as being secondary to herbicide exposure, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


